DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Samir Khoury on 08/04/2022.
The application has been amended as follows: 
Abstract
The entire abstract, filed 07/27/2020, is replaced with the following: 
A three-dimensional shaping device includes a laser irradiation unit (10), a shroud (20), and a protection member (14). The laser irradiation unit includes an optical system (12). The shroud (20) includes an inside space (S0) that extends from one end opening portion (202) to another end opening portion (206). The protection member (14) is formed of a transparent material and is arranged at the one end opening portion (202) of the shroud (20) and causes a laser light emitted from the laser irradiation unit (10) to be transmitted therethrough so that a three-dimensional shaped object is fabricated in a shaping area by sintering or melting and solidifying a powder. The shroud (20) further includes a side wall portion (22) that demarcates a first inside space (S1) and a second inside space (S2), an air supply port (210), an exhaust port (220), and ventilation members (212, 214).


Response to Arguments
Applicant’s arguments, see remarks filed 07/20/2022, with respect to allowability of the claimed subject matter have been fully considered and are persuasive.  The previous rejections of claims 1-2 and objections to claims 3-4 have been withdrawn. 
Allowable Subject Matter
Claims 1-2 and 4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, taken alone or in combination, inter alia, does not teach or fairly suggest a three-dimensional shaping device, as claimed in claim 1, comprising a laser irradiation unit that has an optical system, a shroud that has an inside space extending from one end opening portion to another end opening portion, and a protection member formed of a transparent material that is arranged at the one end opening portion of the shroud, and, while causing a laser light emitted from the laser irradiation unit to be transmitted through the inside space of the shroud and to pass through the another end opening portion to an outside space of the shroud, isolates the laser irradiation unit from the inside space of the shroud, wherein a three-dimensional shaped object is fabricated by repeating a process in which a powder layer formed in a shaping area is irradiated with the laser light emitted from the laser irradiation unit through the inside space of the shroud, while an irradiation position is changed by a gantry that supports the laser irradiation unit, so as to sinter or melt and solidify a powder that constitutes the powder layer, the shroud including a side wall portion that demarcates the inside space, and has a first inside space and a second inside space that are mutually independent in an inside, an air supply port formed on one face of the shroud for supplying air to the first inside space, and an exhaust port formed on another face of the shroud for exhausting air from the second inside space, the shroud further including a first ventilation member connected to the side wall portion and a second ventilation member connected to the side wall portion, the first ventilation member being made of a mesh or a porous body and partitioning the first inside space and the inside space of the shroud, and the second ventilation member being made of a mesh or a porous body and partitioning the inside space of the shroud and the second inside space, and at least one ventilation member of the first ventilation member and the second ventilation member is configured to be intermittently or continuously lower in ventilation from the one end opening portion to the another end opening portion of the shroud.
The underlined limitation of amended claim 1 was previously indicated as allowable subject matter and the same reasons apply as described in detail in the previous Office Action dated 04/27/2022.
The closest prior art of Echigo and Murphree fail to disclose or render obvious the claimed device wherein at least one ventilation member of the first ventilation member and the second ventilation member is configured to be intermittently or continuously lower in ventilation from the one end opening portion to the another end opening portion of the shroud. Therefore, claims 1-2 and 4 are allowed.
The claimed invention provides the advantage that a velocity of gas that flows from the first ventilation member to the second ventilation member in the inside space of the shroud can be continuously or intermittently lower in the direction from the one end opening portion to the other end opening portion in order to prevent scattering of the powder constituting the powder layer close to the other end opening portion of the shroud ([0014]-[0015], [0041]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GROUX whose telephone number is (571)272-7938. The examiner can normally be reached Monday - Friday: 9am - 6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/J.L.G./
Examiner, Art Unit 1754

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754